Citation Nr: 1635145	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-40 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinea versicolor prior to July 24, 2014 and entitlement to an initial staged rating in excess of 30 percent for tinea versicolor from July 24, 2014.

3.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis prior to July 24, 2014.

4.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis prior to July 24, 2014.

5.  Entitlement to an initial compensable disability rating for left elbow epicondylitis.

6.  Entitlement to an initial compensable disability rating for right elbow epicondylitis.

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

8.  Entitlement to an initial compensable rating for pes planus prior to July 24, 2014.

9.  Entitlement to an increased evaluation for left foot pes planus with plantar fasciitis, evaluated as 20 percent disabling effective July 24, 2014.

10.  Entitlement to an increased evaluation for right foot pes planus with plantar fasciitis, evaluated as 20 percent disabling effective July 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 2008.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in April 2014.

The Veteran was scheduled for a Central Office hearing in December 2013.  In a letter received in November 2013, the Veteran indicated that he wished to cancel his hearing and asked that his case be decided on the evidence of record.  As such, his hearing request is deemed withdrawn.

VA has a duty to maximize a claimant's benefits.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the Veteran is currently in receipt of SMC pursuant to 38 U.S.C.A. § 1114(s).  Further, VA must consider a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  As the Veteran's service-connected disabilities do not meet this criteria, the issue of entitlement to a TDIU is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required regarding the issues of entitlement to an increased ratings for lumbar spine disability, left and right foot plantar fasciitis, left and right elbow disability, and left and right foot pes planus.  Although VA examinations were conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, ---Vet. App.---, 2016 WL 3591858 (July 5, 2016).  In particular, the Board notes that findings from those examinations appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded VA examinations to assess the current nature and severity of those disabilities.

A January 2009 rating decision granted service connection for tinea versicolor and assigned a rating of 10 percent, effective October 1, 2008.  An August 2014 RO decision increased the rating for tinea versicolor to 30 percent, effective July 24, 2014.  At the July 2014 VA skin examination it was noted that the Veteran used a topical steroid cream to treat his eczema.  The Board finds that based on recent developments such as the case of Johnson v. McDonald, 27 Vet. App. 497, 504 (2016), the medical evidence of record is insufficient to decide this claim as well as the claim of entitlement to an initial compensable rating for pseudofolliculitis barbae.  Accordingly, the Board finds that another VA skin examination is necessary to decide those claims.

Accordingly, the case is hereby REMANDED for the following:

1.  Obtain and associate the Veteran's complete VA treatment records dated since July 24, 2014.

2.  Schedule the Veteran for a VA examination(s) to determine the current severity of service-connected lumbar spine disability, left and right foot plantar fasciitis, left and right elbow disability, and left and right foot pes planus.  The entire claims file should be made available to and be reviewed by the examiner(s).  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner(s) must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected tinea versicolor and pseudofolliculitis barbae.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

The examiner should indicate the medication(s) used, if any, to treat the tinea versicolor and pseudofolliculitis barbae.  The examiner should then state whether such medications are "like or similar" to a corticosteroid or other immunosuppressive drug.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




